Order filed July 27, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00305-CV
                                ____________

                        JERLENE BATISTE, Appellant

                                         V.

CARLA ARMAUND; KINGWOOD PINES HOSPITAL, LLC; RAYMOND
          BATISTE; AND JERRI SETHNA, MD, Appellees


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                    Trial Court Cause No. 1153306-102


                                     ORDER
       The notice of appeal in this case was filed June 2, 2021. The clerk
responsible for preparing the record notified this court that appellant has not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 145. On June 22, 2021, this court notified appellant
that the appeal was subject to dismissal unless appellant filed a response with proof
of payment for the record. No response was filed. Therefore, the court issues the
following order.
      Appellant is ordered to demonstrate to this court that she has made
arrangements to pay for the clerk’s record on or before August 11, 2021. See Tex.
R. App. P. 35.3(c). If appellant fails to do so, the appeal will be dismissed. See
Tex. R. App. P. 37.3(b).



                                  PER CURIAM



Panel Consists of Justices Bourliot, Poissant, and Wilson.